LITTLETON, Judge.
The evidence in this case is not sufficient to enable the court to find facts suffficient to raise the legal questions presented by plaintiff. The competent evidence of record does not show the amount of tax imposed by the statute upon the manufacturer of the chassis which plaintiff claims as a credit against the additional taxes collected under the Revenue Act of 1921.
With respect to the period under the Revenue Act of 1924/the evidence does not establish that plaintiff’s records disclose the selling price of the automobile bodies manufactured by it. There was therefore no way for the Commissioner of Internal Revenue to determine whether or not the plaintiff had paid the correct amount of the tax. *139The only evidence before the court shows that plaintiff’s records, with few exceptions, disclose only the total selling prices of the complete automobiles.
In these circumstances plaintiff cannot recover, and the petition must be dismissed. It is so ordered.